Rose, J.
This is an action of ejectment. The defense was adverse possession. From a judgment of dismissal on a verdict in favor of defendant, plaintiff has appealed.-
Two questions are presented — the sufficiency of the evidence to sustain the-verdict, and the right of plaintiff to a new trial on the ground of newly discovered evidence.
An examination of the evidence shows that it is sufficient to justify the finding that defendant had been in the open, notorious, exclusive, continuous, adverse possession under a claim of right for ten years.
The question of .diligence on the part of plaintiff was a factor in determining his right to a new trial on the ground of newly discovered evidence. On this issue an abuse of discretion on the part of the trial court in refusing to grant a new trial is not shown by the record.
Affirmed.
LettoN, Sedgwick and CorNIsh, JJ., not sitting.